Citation Nr: 0737610	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with osteoarthritis (claimed as 
a back condition and arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





	
INTRODUCTION

The veteran had active service from December 1951 until 
December 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 

The original application for benefits included claims for 
service connection for malaria and for a rating evaluation 
for status post left lobectomy (also claimed as missing left 
rib and shortness of breath).  The May 2005 VA Form 9 
indicates that these claims were not appealed by the veteran; 
therefore, they are not presently before the Board.  


FINDING OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine, with osteoarthritis, was not incurred in or aggravated 
by active service.  

2.  There is no probative medical evidence linking the 
veteran's current back disability to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
degenerative disc disease of the lumbar spine, with 
osteoarthritis, have not been approximated. 38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or "immediately 
after," VA's receipt of a complete or substantially complete 
application for VA-administered benefits. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. § 
3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim). See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby). As explained below, the Board has determined that 
service connection is not warranted for this claim.  
Consequently, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the claimant in not notifying him of the evidence pertinent 
to those elements.

The record reflects that prior to adjudication of the claim 
the RO sent the claimant a letter in August 2003 that 
provided the required notice. The letter specifically 
informed him of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance. He was, in essence, told to 
submit all pertinent evidence he had in his possession 
pertaining to the claim. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). The notice predated the initial adjudication 
of the claim. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted VA outpatient 
treatment records and statements.   The appellant was 
afforded a VA medical examination in October 2005 which 
included a medical opinion.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Claim

The veteran seeks service connection for degenerative disc 
disease of the lumbar spine, with osteoarthritis, essentially 
claiming that his lumbar spine disorder is secondary to his 
service-connected status post left lobectomy (which is also 
claimed as a missing left rib and shortness of breath) or is 
a result of his service. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is against the 
claim and the appeal will be denied.  Specifically, although 
the veteran is shown to have a lumbar spine disorder, there 
is no competent probative evidence linking the disorder to 
any incident of his service or to his service-connected 
disability.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Secondary service connection can be granted when a disability 
is the proximate result of or due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additionally, the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service connected disability.  Id.

Service medical records indicate that the veteran was 
diagnosed with bronchiectasis during service, which resulted 
in the performance of a lower lobectomy.  In a June 1957 
rating decision, service connection was granted for lobectomy 
of the left lower, secondary to bronchiectasis.

The postservice medical records show that the veteran was 
diagnosed as having degenerative disc disease and arthritis 
of the back in 2002, many years after his 1954 service 
discharge.  Therefore, presumptive service connection is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are negative for any 
complaints or diagnosis of a back disability.  In fact, when 
examined in October 2005, the veteran denied having a back 
injury in or out of military service.  

The Board will now address whether there is any probative 
medical evidence linking the veteran's current back 
disability to service.  While a physician in July 2005 stated 
that it was at least as likely as not that the veteran's 
degenerative joint disease of the lumbar spine with 
osteoarthritis was related to an injury, disease, or event 
occurring during the veteran's military service, the Board 
finds that this opinion lacks probative value.  The opinion 
was based on an inaccurate factual premise that the veteran 
had an injury, disease or event in service which caused the 
veteran's current back disability.  The veteran's discharge 
examination in 1954 revealed that the veteran's spine was 
normal and there is nothing in the service medical record 
suggesting that the veteran incurred a back injury in 
service.  In fact, as noted above, the veteran denied having 
a back injury in service.  A medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Additionally, a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

A December 2005 VA outpatient treatment record shows that the 
same physician who offered the July 2005 opinion noted that 
the veteran carried a heavy machine gun and ammunition while 
running up and down hills during his combat service in Korea.  
The physician opined that this may have previous positioned 
him to have some deterioration of his disc lumbar spine.  The 
Board finds that this opinion is speculative in nature.  The 
award of benefits may not be predicated on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); See also,  Bloom v. West, 12 Vet. 
App. 185 (1999) (by using the term "could," without 
supporting clinical data or other rationale, a medical 
opinion simply is too speculative in order to provide the 
degree of certainty required for medical nexus evidence).  
The opinion also does not take into consideration any of the 
service medical records which fail to demonstrate any 
complaints or diagnosis of a back disability during service.

The Board also finds that there is no medical evidence 
supportive of the veteran's claim that his lumbar spine 
disorder developed as secondary to his service-connected 
disability.  The October 2005 VA examination involved a 
review of the veteran's medical history and an examination of 
the veteran.  The examiner opined that it was less likely as 
not (less than 50/50 probability) that the veteran's 
degenerative arthritis of the spine was secondary to the 
service-connected rib resection.  The examiner stated that 
the rib resection had no direct bearing on degenerative disc 
disease of the lumbar spine or on arthritis.  He stated that 
the resection would not affect weight bearing on gait.  The 
examiner stated that his opinion was based on experience, and 
accepted medical knowledge.  The December 2005 VA outpatient 
treatment record found no anatomical correlation between the 
veteran's service-connected rib resection and his back 
disability.  

The only other evidence provided as to the veteran's claim is 
his own belief and his wife's statements.  Although the 
veteran and his wife can provide testimony as to personal 
observations, the medical question concerning the etiology of 
a disorder must be addressed by a medical professional.  
Neither the veteran nor his wife is competent to render such 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  38 C.F.R. § 3.159.  They do not have the requisite 
special medical knowledge necessary to give a medical 
opinion.  "Competent medical evidence" is evidence that is 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

In sum, there is no probative medical evidence of record 
finding that the veteran's current lumbar spine disorder 
warrants service connection on either a direct or a secondary 
basis.  As the preponderance of the evidence of record is 
against the claim, the benefit of the doubt rule does not 
apply. Gilbert v. Derwinski, 1 Vet.App. 


49, 58 (1991). The veteran's claim for service connection for 
degenerative disc disease of the lumbar spine, with 
osteoarthritis, is denied. 


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, with osteoarthritis, is denied.




___________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


